t c memo united_states tax_court alton f emerson petitioner v commissioner of internal revenue respondent docket no filed date alton f emerson pro_se felicia l branch for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in and accuracy-related_penalties on petitioner's federal income taxes as follows accuracy-related_penalty year deficiency sec_6662 a dollar_figure -- big_number dollar_figure big_number big_number - the issues for decision are ' whether petitioner's automobile drag racing activity was engaged in with the intent to make a profit we hold it was not whether long-term disability payments received by petitioner in taxable years and are includable in gross_income we hold they are whether individual_retirement_account ira_distributions received by petitioner in taxable years and as well as pension and annuity distributions received by petitioner in taxable_year are includable in gross_income we hold they are whether petitioner is liable for the 10-percent additional tax under sec_72 on ira_distributions totaling dollar_figure and dollar_figure in taxable years and respectively we hold he is whether petitioner is liable for an accuracy- related penalty pursuant to sec_6662 for taxable years and we hold he is ‘the notice_of_deficiency contains adjustments to itemized_deductions for taxable years and and disallows a net_operating_loss_carryback to related to the operations of petitioner's automobile drag racing activity in these are computational adjustments which will be affected by the outcome of the issues to be decided and we do not separately address them unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue - - findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition herein was filed petitioner resided in orlando florida petitioner timely filed his federal_income_tax returns in and in petitioner reported on his federal_income_tax return that he received dollar_figure as nontaxable sick_pay and dollar_figure as nontaxable ira_distributions respondent determined that dollar_figure of the ira_distributions were attributable to petitioner's disability on schedule c profit and loss from business of his tax_return petitioner reported deductions of dollar_figure from his automobile drag racing activity named emerson racing enterprises petitioner reported no income from this activity resulting in a dollar_figure loss related to this loss in petitioner carried back a dollar_figure net_operating_loss_deduction to taxable_year which resulted in a refund to petitioner of dollar_figure at the end of petitioner was age in petitioner reported nontaxable income of dollar_figure as sick_pay dollar_figure in total ira_distributions and dollar_figure in total pensions and annuities respondent determined that the dollar_figure in total pensions and annuities was attributable to petitioner's disability petitioner reported zero income or loss from the automobile drag racing activity in on his return petitioner stated this automobile drag racing activity sic still in existence is operating at a loss but since there were no winnings all expenses are being absorbed as if they were hobby_losses and as such have no effect on adjusted_gross_income schedule at the end of petitioner was age the sick_pay petitioner received was from a long-term disability insurance_policy petitioner's former employer ecc international paid the premiums on the long-term disability policy petitioner retired from ecc international after experiencing medical problems during the years in issue petitioner engaged in an automobile drag racing activity named emerson enterprise racing the only asset of emerson enterprise racing was a race car purchased by petitioner in petitioner located his race car a two-door batwing chevy el camino by placing an advertisement in an orlando florida newspaper the previous owner of the car was a farmer who had stored the car in a barn when petitioner went to look at the car in the farmer's barn it could barely run but he decided to purchase it by spending over dollar_figure during the years he engaged in this activity petitioner revamped the car into a bright red dragster that could legally be driven on streets as well as for racing the car was - - featured on the front cover of two magazines in hot street cars and bracket racing usa petitioner raced automobiles when he was younger but he had to discontinue the activity because it was too costly between and petitioner lost over dollar_figure on the automobile drag racing activity in this case petitioner did receive a small number of cash prize awards in the hundreds of dollars from the activity however except for reporting dollar_figure of winnings in petitioner never reported any income from this activity on his tax returns petitioner maintained no written records related to races or how he had placed in any races petitioner did not maintain a separate checking account for this activity petitioner had no business plan for his automobile drag racing activity and made no forecasts of income or expenses although he tried to find one petitioner had no sponsor or other financial backers to finance his activity petitioner stopped the racing activity in or since his departure from racing petitioner has tried to sell his race car although petitioner has over dollar_figure invested in the race car the highest offer he has received for the car is dollar_figure which he rejected petitioner devoted about hours per week to the automobile drag racing activity which included working on the race car and racing the car two to three nights a week at a race track - - petitioner employed a mechanic on a contract labor basis to do some of the work on the race car during and petitioner was retired disabled and did not have any other employment petitioner's source of advice for the activity was industry publications that provided ways of improving his race car to make it more competitive in addition petitioner received advice regarding improving his car from other drivers who had faster race cars the only type of business or operating license required for racing was a drag strip license nhra license which petitioner does have however because of petitioner's heart condition his nhra license has speed restrictions which limit his ability to drive his race car competitively because of the restrictions placed on petitioner's nhra license and his health condition to have any chance of winning the money races petitioner's son has had to drive petitioner's car opinion issue l whether petitioner's automobile drag racing activity was engaged in with the intent to make a profit sec_162 allows deductions for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in the case of an activity_not_engaged_in_for_profit sec_183 generally limits allowable deductions attributable to the activity to the extent of gross_income generated by the activity see sec_183 the test for determining whether an individual is carrying on an activity for profit is whether the taxpayer's actual and honest objective in engaging in the activity is to make a profit see 62_f3d_356 11th cir affg in part and revg in part tcmemo_1993_519 81_tc_210 78_tc_642 affd without published opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs while a taxpayer's expectation of profit need not be reasonable there must be a good-faith expectation of making a profit see 72_tc_28 sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs provides a nonexclusive list of factors to be considered in determining whether an activity is engaged in for profit those factors include the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisors the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or loss with respect to the --- - activity the amount of occasional profit if any which is earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved no single factor controls see osteen v commissioner supra 722_f2d_695 llth cir affg 78_tc_471 sec_1_183-2 income_tax regs manner of carrying on activity the manner in which the taxpayer carries on the activity is one indication of a profit objective see sec_1_183-2 income_tax regs elements relevant to this factor include whether the taxpayer maintained complete and accurate books_and_records whether the activity was conducted in a manner substantially_similar to comparable businesses that are profitable and whether changes were attempted in order to improve profitability see 72_tc_659 petitioner maintained no written records he had no business plan for his activity and he made no predictions of income or expenses petitioner had no sponsor for the activity although he did unsuccessfully attempt to obtain one while petitioner hoped to make large amounts of money from this activity he understood that without the big money of a sponsor to buy big expensive parts a person can't win the races without a sponsor --- - petitioner had no control_over the income from this activity because in his own words at any given time the race car engine could just flip off at the line in the event such an engine failure occurred petitioner did not have the financial resources to replace his race car's engine quickly and continue this activity we find that petitioner did not operate the activity ina businesslike manner this factor weighs against petitioner expertise of taxpayer or advisers preparation for the start of an activity through extensive study of its accepted business economic and scientific practices or consultation with those who are experts therein indicates that a taxpayer has entered into an activity for profit see sec_1_183-2 income_tax regs petitioner read car-racing magazines and consulted with mechanics and other racers however there is no evidence that the persons with whom petitioner consulted had made a profit in car racing or advised petitioner on how to make one or that they were other than racing fans or hobbyists accordingly we find this factor does not help petitioner time and effort expended in activity the time and effort expended by the taxpayer in carrying on the activity is an indication of whether a profit objective existed particularly if there are no substantial personal or -- - recreational elements associated with the activity see sec_1_183-2 income_tax regs petitioner devoted hours a week to the activity including working on his race car and two to three nights attending races at the same time petitioner found automobile drag racing extremely enjoyable in spite of a serious heart condition petitioner described competitively driving the race car as a stressful exhilarating experience that he enjoyed repeating therefore on balance this factor neither supports nor detracts from petitioner's position expectation that assets may appreciate an expectation that assets used in the activity may appreciate in value may be an indication of a profit objective see sec_1_183-2 income_tax regs during his involvement in the automobile drag racing activity petitioner spent over dollar_figure on the sole asset of the activity the race car petitioner thought that he might be able to sell the race car for dollar_figure to dollar_figure therefore petitioner had no expectation that the race car would appreciate in value in fact the highest offer petitioner has received for the race car is dollar_figure and he realizes that used race cars don't bring in money accordingly this factor weighs against petitioner taxpayer's success in other activities the success of the taxpayer in carrying on other activities can be some indication of whether the taxpayer had a profit objective for the activity in question see sec_1_183-2 income_tax regs if petitioner had engaged in similar activity profitably in the past it might indicate that the activity in question was entered into for profit even though the activity is presently unprofitable see id petitioner raced automobiles when he was younger but had to discontinue the activity because it was too costly accordingly this factor suggests that petitioner did not engage in the activity for profit history of income or losses from activity a history of income losses and occasional profits with respect to an activity can be indicative of whether a profit_motive exists see sec_1_183-2 income_tax regs the presence of losses in the formative years of a business is not inconsistent with an intention to achieve a later profitable level of operation bearing in mind however that the goal must be to realize a profit on the entire operation which presupposes not only future net_earnings but also sufficient net_earnings to recoup losses that have been incurred in the intervening years see 45_tc_261 affd 379_f2d_252 2d cir petitioner began the automobile drag racing activity in during the years he operated the activity petitioner received only small cash awards however he spent over dollar_figure on the activity generating losses in each year including the dollar_figure loss petitioner reported in given petitioner's record of losses we see no possibility that petitioner could recoup his expenditures therefore we find this factor weighs against petitioner amount of occasional profits barned if any the amount and frequency of occasional profits earned from the activity may also be indicative of a profit objective see sec_1_183-2 income_tax regs other than occasional small cash awards about which petitioner was vague and of which he kept no records petitioner's automobile drag racing activity produced no income however the opportunity to earn a substantial ultimate profit ina highly speculative venture is ordinarily sufficient to indicate that the activity is engaged in for profit even though losses or only occasional small profits are actually generated id there is no doubt that the automobile drag racing activity was a highly speculative venture however petitioner has not convinced us that he ever had an opportunity to earn a substantial ultimate profit from the activity the small cash awards petitioner received were minuscule in relation to both the losses he incurred and his total investment in the activity and without a sponsor petitioner never had an opportunity to earn a substantial ultimate profit accordingly this factor suggests that petitioner did not operate his automobile drag racing activity for profit taxpayer's financial status the lack of substantial income from sources other than the activity in question may indicate the existence of a profit objective see sec_1_183-2 income_tax regs the rationale for this rule is that a taxpayer with substantial income unrelated to the activity can more easily afford to operate the activity as a hobby in petitioner received dollar_figure in disability pay dollar_figure in ira_distributions attributable to his disability and dollar_figure in premature ira_distributions at trial petitioner stated that the automobile racing activity is almost like gambling to support his addiction to this activity petitioner withdrew dollar_figure in ira_distributions prematurely in addition he used part of the money designated for his disability to fund the activity petitioner had substantial income unrelated to the automobile racing activity accordingly this factor does not favor petitioner elements of personal pleasure the absence of personal pleasure or recreation relating to the activity indicates the presence of a profit objective see sec_1_183-2 income_tax regs there is no question that petitioner enjoyed and obtained pleasure from his automobile drag racing activity although this factor standing alone does not indicate that petitioner did not engage in this activity for profit the combination of factors is fatal to petitioner's case although petitioner's testimony was frank and generally credible it was also vague and unsubstantiated he had no records and testified from memory on the basis of the record we find that petitioner did not engage in the automobile drag racing activity for profit accordingly respondent is sustained on this issue and petitioner is not allowed to deduct schedule c expenses associated with this activity in issue whether long-term disability payments received by petitioner in and are includable in gross_income sec_61 provides that gross_income means all income from whatever source derived certain income however may be specifically exempted from inclusion in gross_income see sec_61 gross_income does not include amounts received through accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts are attributable to contributions by the employer which were not includable in the gross_income of the employee or paid for by the employer see sec_104 in 34_tc_407 we held that disability_income received through accident_or_health_insurance for personal -- - injuries or sickness is within the meaning of sec_104 hence the provisions in sec_104 and sec_105 dealing with amounts received through health insurance are used to determine whether petitioner's disability benefits constitute taxable_income sec_105 provides except as otherwise provided in this section amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer the parties stipulated that petitioner's former employer ecc international funded the long-term disability plan and paid all the premiums additionally petitioner presented no evidence that the sick_pay he received from the long-term disability plan maintained by his previous employer was excludable from his gross_income therefore we sustain respondent's determination that the disability payments received by petitioner are includable in his gross_income pursuant to sec_105 issue whether ira_distributions received by petitioner in taxable years and as well as pension and annuity distributions received by petitioner in are includable in gross_income annuities and pensions are specifically included in gross_income see sec 6l1 a in addition under sec_408 a distribution from an ira is generally included in the gross_income of the distributee in the year of distribution -- - in general sec_72 deals with the tax treatment of distributions from pensions annuities and ira's see sec_72 e d sec_1_72-1 income_tax regs provides that sec_72 prescribes rules relating to the inclusion in gross_income of amounts received under a life_insurance endowment or annuity_contract unless such amounts are specifically excluded from gross_income under other provisions of chapter of the code the burden is on petitioner to demonstrate that the payments in question fall into a specific statutory exclusion see 348_us_426 in this case petitioner received ira_distributions of dollar_figure and dollar_figure in and respectively additionally petitioner received dollar_figure in total pension and annuity plan distributions in petitioner provided no evidence nor have we found anything in the record suggesting that any part of the ira or pension and annuity plan distributions are excludable from gross_income accordingly we conclude that petitioner received gross_income of dollar_figure in and dollar_figure in in the notice_of_deficiency respondent determined that petitioner received dollar_figure from ira_distributions in however the parties stipulated that petitioner received dollar_figure in total ira_distributions and dollar_figure in total pension and annuity plan distributions in the parties stipulation does not affect the total deficiency determined against petitioner issue whether petitioner is liable for the 10-percent additional tax under sec_72 on ira_distributions totaling dollar_figure and dollar_figure in and respectively under sec_408 a distribution from an ira is taxable to the distributee in the year of distribution in the manner provided under sec_72 sec_72 provides for a 10-percent additional tax on early distributions from qualified_retirement_plans sec_72 excludes qualified_retirement_plan distributions from the 10-percent additional tax if the distributions are made on or after the date on which the employee attains the age of made to a beneficiary or to the estate of the employee on or after the death of the employee attributable to the employee's being disabled within the meaning of sec_72 part of a series of substantially_equal_periodic_payments not less freguently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and his designated_beneficiary made to an employee after separation_from_service after attainment of age dividends_paid with respect to stock of a corporation which are described in sec_404 a limited exclusion is also available for distributions made to an employee for medical_care expenses see sec_72 b this provision codified at sec_72 a v is not applicable to early ira_distributions see sec_72 a - - at the times he received the distributions in question petitioner was age sec_57 and sec_58 respectively although respondent determined that petitioner had received some moneys on account of a disability in and petitioner presented no evidence that the ira_distributions in question were attributable to that disability in fact petitioner presented no evidence that any of the exceptions to the 10-percent additional tax listed above apply accordingly we sustain respondent's determination and hold that petitioner is liable for the 10-percent additional tax in relation to ira_distributions totaling dollar_figure and dollar_figure in and respectively issue whether petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 for taxable years and the last issue for decision is whether petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 sec_6662 imposes a penalty of percent of the portion of the underpayment which is attributable to negligence or disregard of rules or regulations see sec_6662 negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances see 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 no penalty shall be imposed if it is shown that there was reasonable_cause for such portion of the - - underpayment and the taxpayer acted in good_faith with respect to the underpayment see sec_6664 it is well established that petitioner bears the burden_of_proof on this issue see 58_tc_757 petitioner has not sustained his burden in petitioner claimed losses from the automobile drag racing activity aggregating dollar_figure with no apparent expectation that the activity would ever become profitable petitioner's participation in this activity was predominantly for pleasure and recreation additionally we have found that the income petitioner reported as nontaxable in and should have been included in his gross_income petitioner offered no basis at trial for his decision to report the income as nontaxable accordingly we sustain respondent on this issue and hold that petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 in and decision will be entered for respondent
